     Case 18-22953     Doc 51   Filed 06/20/19 Entered 06/20/19 15:51:42       Desc Main
                                  Document     Page 1 of 4

                  IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

   IN RE:                                     Case No. 18-22953
                                              Chapter 13
   VINCENT A. TORTORELLO,                     Judge A. Benjamin Goldgar

                        Debtor(s).            Motion Date: June 28, 2019
                                              Motion Time: 9:30 A.M.

                                     NOTICE OF MOTION

      NOTICE IS HEREBY GIVEN that on June 28, 2019 at 9:30 A.M., or as soon thereafter
as counsel may be heard, I will appear before the Honorable Judge A. Benjamin Goldgar or
any judge sitting in his stead in Room B or in the courtroom usually occupied by him at the
Park City Branch Court, 301 S. Greenleaf Avenue, Park City, IL 60085, and then and there
present the MOTION FOR RELIEF FROM AUTOMATIC STAY AND FOR RELIEF FROM
THE CO-DEBTOR STAY IN EFFECT UNDER 11 U.S.C. §1301(A), a copy of which is hereby
served upon you.

                                CERTIFICATE OF SERVICE

       I, Ashley K. Rasmussen, an attorney, on oath state that I caused a true and correct copy
of this Notice, attached Motion and accompanying documents to be served upon the parties
named below through CM/ECF notice on June 20, 2019, and as to the Debtor, by causing the
same to be sent in a properly addressed envelope via First Class Mail, with postage prepaid,
from 732 Florsheim Dr., Libertyville, IL 60048 on June 20, 2019.

VIA ELECTRONIC NOTICE THROUGH ECF:
David M. Siegel, Esq., Attorney for Debtor
Glenn B. Steans, Trustee

VIA U.S. MAIL:
Vincent A. Tortorello, 2717 Elizabeth Ave., Zion, Illinois 60099
Jennifer L. Tortorello n/k/a Jennifer Hardin, P.O. Box 895, Zion, Illinois 60099


                                                             /s/ Ashley K. Rasmussen


COHEN DOVITZ MAKOWKA, LLC
ASHLEY K. RASMUSSEN
ATTORNEY NO. 6308095
10729 W. 159TH STREET
ORLAND PARK, IL 60467
(708) 460-7711
EMAIL: BANKRUPTCY@CDM.LEGAL
     Case 18-22953    Doc 51    Filed 06/20/19 Entered 06/20/19 15:51:42     Desc Main
                                  Document     Page 2 of 4

                  IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

   IN RE:                                    Case No. 18-22953
                                             Chapter 13
   VINCENT A. TORTORELLO,                    Judge A. Benjamin Goldgar

                       Debtor(s).            Motion Date: June 28, 2019
                                             Motion Time: 9:30 A.M.

                    MOTION FOR RELIEF FROM AUTOMATIC STAY

   NOW COMES Dimon Homes, LLC (Movant), by and through its attorneys, pursuant to
11 U.S.C. §§362(d) and 554(b), and moves the Honorable Court for relief from the automatic
stay in effect under 11 U.S.C. §362(a) and for relief from the automatic stay and from the
co-debtor stay in effect under 11 U.S.C. §1301(a). In support of its Motion, Movant states:
   1. On August 14, 2018 (Petition Date), Vincent A. Tortorello (Debtor), filed a voluntary
petition for relief pursuant to Chapter 13, Title 11, of the United States Code.
   2. Dimon Homes, LLC is a secured creditor and party in interest herein.
   3. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157(b)(1) and
157(b)(2)(G), 11 U.S.C. §§362 and 554, and Federal Rules of Bankruptcy Procedure 4001
and 9014. This is a “core” proceeding under 28 U.S.C. §157(b)(2)(G).
   4. Venue is proper in this Court pursuant to 28 U.S.C. §1409.
   5. The Movant is the owner and holder of a Note dated January 27, 2011 executed by
Vincent Anthony Tortorello and Jennifer L. Tortorello in the original principal amount of
$28,125.00 (Note) which was modified by an Amended and Restated Promissory Note dated
January 29, 2016 to reflect a principal sum amount of $30,000.00. A copy of the Note is
attached hereto and made a part hereof as Exhibit “A”. A copy of the Amended Note is
attached hereto and made a part hereof as Exhibit “B”.
   6. Said Note is secured by a Mortgage against the real property commonly known as
2717 Elizabeth Avenue, Zion, Illinois 60099 (Property) which was modified by an Amended
and Restated Mortgage. A copy of the recorded Mortgage is attached hereto and made a
part hereof as Exhibit “C”. A copy of the Amended Mortgage is attached hereto and made a
part hereof as Exhibit “D”.


                                              1
     Case 18-22953     Doc 51    Filed 06/20/19 Entered 06/20/19 15:51:42      Desc Main
                                   Document     Page 3 of 4

   7. As of the Petition Date, the balance due and owing to Movant, pursuant to the terms
of the Note, was $30,676.63.
   8. As of the Petition Date, the value of the Property was estimated by Debtor to be
$86,000.00.
   9. Prior to the Petition Date, Debtor was in default under the terms of the Note as a
result of Debtor’s failure to pay the general real estate taxes owed for the years 2015 and
2016 and the monthly payments due and owing for the month of November 2017 and each
payment thereafter plus fees and other charges for a total pre-petition default in the amount
of $13,248.54.
   10. Prior to the Petition Date, on November 29, 2017 Movant filed a complaint to foreclose
its Mortgage (Foreclosure) against Property in the Circuit Court of Lake County, Illinois as
case number 17 CH 1585. Said Foreclosure case is pre-judgment and has since been placed
on the Foreclosure Court’s bankruptcy calendar due to the filing of the Petition.
   11. Movant requests relief from the automatic stay to foreclose its Mortgage against the
Property for cause, pursuant to 11 U.S.C. §362(d)(1-2), for the following reasons:
         a. Movant is not adequately protected with a continuation of the automatic stay
              due to Debtor’s failure to make the payments due and owing to Movant
              pursuant to the terms of the Debtor’s Confirmed Plan as follows:
                     i. Since the Petition Date and as set forth on the Post-Petition Payment
                        History filed as an exhibit to this Motion, Debtor has failed to make
                        payments to Movant pursuant to the terms of the Debtor’s Confirmed
                        Plan beginning with the payment due and owing September 1, 2018
                        in the amount of $548.95;
                    ii. As of the date of filing of the instant Motion, the total post-petition
                        default is $3,293.70, which amount does not include any post-petition
                        attorneys’ fees incurred.
   12. Movant also requests relief from the co-debtor automatic stay pursuant to 11 U.S.C.
§1301(c)(3) as to non-filing, co-debtor, Jennifer L. Tortorello, because Movant’s interest
would be irreparably harmed by the continuation of the co-debtor stay.
   13. To date, attorneys’ fees in the amount of $625.00 and costs in the amount of $181.00
have been incurred in the filing of the instant motion.

                                              2
     Case 18-22953    Doc 51    Filed 06/20/19 Entered 06/20/19 15:51:42     Desc Main
                                  Document     Page 4 of 4

   14. No cause exists to delay the enforcement and implementation of relief and if not
permitted to continue to foreclose its security interest in the Property, Movant will suffer
irreparable injury, loss and damage in addition to incurring additional fees and costs in the
pending foreclosure action; therefore, Movant requests any stay of enforcement pursuant to
Bankruptcy Rule 4001(a)(3) be waived.

      WHEREFORE, Movant requests that this Court enter an order:
   1. Granting Movant relief from the automatic stay in effect under 11 U.S. C. §362(a) to
      permit it to complete its foreclosure and enforce its lien;
   2. Granting Movant relief from the co-debtor stay in effect under 11 U.S.C. §1301(a) to
      permit it to seek recovery from Co-Debtor, Jennifer L. Tortorello;
   3. Providing that said order shall not be stayed until the expiration of 14 days as
      otherwise required by Federal Rule of Bankruptcy Procedure 4001 (a)(3); and
   4. Providing for such other and further relief as is just in the circumstances.


                                        Respectfully Submitted,

                                        DIMON HOMES, LLC

                                        /s/ Ashley K. Rasmussen
                                        One of Its Attorneys




COHEN DOVITZ MAKOWKA, LLC
ASHLEY K. RASMUSSEN
ATTORNEY NO. 6308095
10729 W. 159TH STREET
ORLAND PARK, IL 60467
(708) 460-7711
EMAIL: BANKRUPTCY@CDM.LEGAL




                                              3
